DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 6, 2022, has been received.  The amendment of claim 1, 10, 14, 19; and cancellation of claims 23-26, is acknowledged.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a method of manufacturing a piezoelectric transducer including depositing a conductive material on a semiconductor body to form a bottom electrode, depositing piezoelectric material, depositing a first protective layer on and in direct contact with both the bottom electrode and piezoelectric element, and patterning the first protective layer to have a first and second opening.  Further, the present application relates in general to a fluid ejection and method of making the same including a conductive material, a piezoelectric material, a first protective layer, a conductive layer having a top electrode, a first biasing stripe, and a second biasing stripe.
The cited art, U.S. Patent Pub. 2016/0121610 (“Ashikaga”), discloses a similar method of manufacturing a piezoelectric transducer also including depositing a conductive material on a semiconductor body to form a bottom electrode, depositing piezoelectric material, depositing a first protective layer, and patterning the first protective layer to have a first and second opening.  However, the cited art does not appear to explicitly disclose or suggest the depositing a first protective layer on and in direct contact with both the bottom electrode and piezoelectric element.  Thus, the method and subsequently manufactured product is not provided by the cited art.
The cited art, U.S. Patent Pub. 2016/0121610 (“Ashikaga”) in view of U.S. Patent Pub. 2013/0140959 (“Shin”), discloses a similar fluid ejection and method of making the same including a conductive material, a piezoelectric material, a first protective layer, a conductive layer having a top electrode, a first biasing stripe, and a second biasing stripe.  However, the cited art does not appear to explicitly disclose the forming of the fluid ejection device with the first protective layer extends on and in direct contact with both the bottom electrode and the piezoelectric element.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853